The defendant’s petition for certification for appeal from the Appellate Court is granted, limited to the following issues:
“1. Does the order of the Appellate Court granting review but denying relief with respect to the defendant’s motion for review of the trial court’s order revok*923ing the defendant’s release on bond pursuant to Connecticut General Statutes § 54-64f constitute a final judgment reviewable by this court pursuant to Connecticut General Statutes § 51-197f?
Michael A. Georgetti, in support of the petition.
Susan C. Marks, assistant state’s attorney, in opposition.
Decided October 9, 1991
“2. If the order of the Appellate Court is reviewable, does Connecticut General Statutes § 54-64f as applied to the defendant violate the right of bail provision of article first, § 8, of our state constitution?”